Citation Nr: 0212532
Decision Date: 09/19/02	Archive Date: 11/06/02

DOCKET NO. 97-23 604       DATE SEP 19 2002

On appeal from the Department of Veterans Affairs Regional Office
in Waco, Texas

THE ISSUES

1. Entitlement to an initial compensable rating for hemorrhoids.

2. Entitlement to service connection for headaches.

3. Entitlement to service connection for joint stiffness.

4. Entitlement to service connection for prostatism.

5. Entitlement to service connection for residuals of a left ankle
and foot injury.

[The veteran's claims of service connection for chloracne due to
herbicide exposure, and post-traumatic stress disorder (PTSD) will
be the subject of a later Board decision.]

REPRESENTATION 

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD 

John Kitlas, Associate Counsel 

INTRODUCTION

The veteran served on active duty from February 1968 to September
1969.

This matter is before the Board of Veterans' Appeals (Board) from
rating decisions by the Department of Veterans Affairs (VA)
Regional Office (RO) in Waco, Texas.

The Board notes that the veteran had requested a personal hearing
before a Member of the Board in conjunction with his appeal, and
such a hearing was scheduled for July 2002. However, the veteran
failed to appear. Accordingly, his request for a personal hearing
is deemed withdrawn. 38 C.F.R. 20.702(d) (2001).

As an additional matter, the Board has determined that the appeal
for entitlement to service connection for chloracne and PTSD
requires further development. Therefore, the Board will undertake
additional development on these issues pursuant to authority
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be
codified at 38 C.F.R. 19.9(a)(2)). When it is completed, the Board
will provide notice of the development as required by Rule of
Practice 903. (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be
codified at 38 C.F.R. 20.903.) After giving the notice and
reviewing any response to the notice, the Board will prepare a
separate decision addressing this claim.

- 2 -

The record reflects that the veteran also perfected an appeal on
the issue of entitlement to service connection for a dental
condition. However, the most recent Supplemental Statement of the
Case issued to the veteran in May 2001 informed the veteran that
the RO was deferring further adjudication of this claim until after
his service dental records were requested, and that this issue
would be reconsidered once this evidence was received. Thereafter,
a May 2002 computer sheet reflects that the RO was informed. that
there were no dental records on file for this veteran. However, it
does not appear that the veteran was ever provided with a
Supplemental Statement of the Case as a result of this response,
nor that he was otherwise informed of this response. The failure of
the RO to issue a Supplemental Statement of the Case in accordance
with the provisions of 38 C.F.R. 19.31 constitutes a procedural
defect requiring correction by the RO. See 38 C.F.R. 19.9. This
matter will be addressed after completion of the development
relating to the issues of service connection for chloracne and PTSD
noted in the preceding paragraph.

FINDINGS OF FACT

1. All reasonable development and notification necessary for the
disposition of the issues adjudicated by this decision have been
completed.

2. The medical evidence tends to show that the veteran experiences
no more than mild to moderate hemorrhoids. Further, the medical
evidence shows that he was not experienced any current large or
thrombosed hemorrhoids that are irreducible, with excessive
redundant tissues, evidencing frequent recurrence, nor are they
manifest by persistent bleeding with secondary anemia or fissures.

3. The veteran's service medical records, to include his separation
examination, show no diagnosis of or treatment for headaches, joint
stiffness, prostatism, or a left foot and ankle injury while on
active duty.

- 3 -

4. The medical evidence on file first indicates treatment for
headaches, joint stiffness, prostatism, and left foot and ankle
problems more than 20 years after the veteran's separation from
service.

5. Medical examinations conducted in September 1996 and January
1997 found the veteran's left foot and ankle to be normal, although
subsequent records did find evidence of impairment.

6. The medical evidence tends to relate the veteran's complaints of
headaches and joint stiffness to a post-service, work-related
injury.

7. The preponderance of the evidence is against a finding that the
veteran's headaches, joint stiffness, prostatism, and left foot and
ankle disability began during service or are causally linked to any
incident of active duty.

CONCLUSIONS OF LAW

1. The criteria for a compensable rating for the veteran's
hemorrhoids are not met. 38 U.S.C.A. 1155, 5103, 5103A, 5107 (West
1991 & Supp. 2002); 38 C.F.R. 4.1, 4.2, 4.10, 4.114, Diagnostic
Code 7336 (2001); 66 Fed. Reg. 45,620-45,632 (August 29, 2001)
(codified as amended at 38 C.F.R. 3.159); Veterans Claims
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

2. Service connection is not warranted for headaches, joint
stiffness, prostatism, or residuals of a left foot and ankle
injury. 38 U.S.C.A. 1110, 1131, 5103, 5103A, 5107 (West 1991 &
Supp. 2002); 38 C.F.R. 3.303 (2001); 66 Fed. Reg. 45,620-45,632
(August 29, 2001) (codified as amended at 38 C.F.R. 3.159);
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114
Stat. 2096 (2000).

- 4 -

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that there has been a significant
change in the law during the pendency of this appeal. On November
9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L.
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38
U.S.C.A. 5100 et seq. (West Supp. 2001)) became law. VA has also
revised the provisions of 38 C.F.R. 3.159 effective November 9,
2000, in view of the new statutory changes. See 66 Fed. Reg.
45,620-45,632 (August 29, 2001). This law redefined the obligations
of VA with respect to the duty to assist and included an enhanced
duty to notify a claimant as to the information and evidence
necessary to substantiate a claim for VA benefits. This law also
eliminated the concept of a well-grounded claim and superseded the
decision of the United States Court of Appeals for Veterans Claims
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub
nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order),
which had held that VA could not assist in the development of a
claim that was not well grounded. This change in the law is
applicable to all claims filed on or after the date of enactment of
the VCAA, or filed before the date of enactment and not yet final
as of that date. VCAA, 7(a), 114 Stat. at 2099-2100; see also
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Board finds that VA's duties have been fulfilled in the instant
case. Here, the record reflects that the RO accorded the veteran
several examinations, and, for the reasons stated below, the Board
finds that no additional medical examination or opinion is required
in this case. The RO also advised the veteran of the evidence
necessary to substantiate his claims, including the criteria for a
compensable rating for his hemorrhoids, by various documents
including the respective Statements of the Case and various
Supplemental Statements of the Case. Moreover, the RO specifically
addressed the applicability of the VCAA to the facts of this case
by the May 2001 Supplemental Statement of the Case and
correspondence dated in June 2001. Further, the June 2001
correspondence informed the veteran that the RO would request
evidence from any source which he identified, and inquired whether
there was any additional evidence not on file. It does not appear
that the veteran has identified any pertinent evidence that has not
been obtained or requested by the

- 5 -

RO. Thus, the Board finds that the duty to assist and duty to
notify provisions of the VCAA have been fulfilled, to include the
revised regulatory provisions of 38 C.F.R. 3.159. No additional
assistance or notification to the veteran is required based on the
facts of the instant case.

Regarding the duty to notify, communications from the VA to the
veteran, including the May 2001 Supplemental Statement of the Case
and correspondence dated in June 2001 have kept him apprised of
what he must show to prevail in his claim. The veteran has been
generally informed as to what information he must submit, and what
evidence VA must secure. The evidence appears to be complete.
Consequently, there is no further duty to notify the veteran what
evidence he may submit. See Generally Quartuccio v. Principi, 16
Vet. App. 183 (2002).

I. Increased Rating

Background. The veteran's service medical records reflect that he
was treated for hemorrhoids while on active duty, as shown by his
September 1969 separation examination and concurrent Report of
Medical History.

The veteran underwent a VA general medical examination in January
1997, at which he reported, in part, that his hemorrhoids still
bothered him off and on, and that about once a month he had a
hemorrhoid that "pushed out some", itched, burned, and stung.
However, he rarely had trace bleeding after bowel movements (BM).
On rectal examination, the examiner was able to count 4 old
thrombosed hemorrhoids, externally, and very minor internal
hemorrhoids. There was no ulceration or bleeding. Diagnoses
following examination included old thrombosed external hemorrhoids
by history, onset in service.

Service connection was established for hemorrhoids by a March 1997
rating decision. An initial noncompensable (zero percent) rating
was assigned, effective August 27, 1996. The veteran appealed this
decision to the Board, contending that a compensable rating was
warranted.

- 6 -

Various post-service VA and private medical treatment records are
on file which cover the through 2001. However, these records do not
appear to indicate any pertinent treatment for the veteran's
service-connected hemorrhoids.

As part of a May 2001 VA diabetes examination, it was noted that in
recent years the veteran had experienced hemorrhoids, but no
symptoms in recent months. He had had no bleeding. He did have
nocturia 1 to 2 times nightly. Rectal examination showed small
external hemorrhoids. Diagnoses following examination included
external hemorrhoids, currently stable and asymptomatic.

Legal Criteria. Disabilities must be reviewed in relation to their
history. 38 C.F.R. 4.1. Other applicable, general policy
considerations are: interpreting reports of examination in light of
the whole recorded history, reconciling the various reports into a
consistent picture so that the current rating may accurately
reflect the elements of disability, 38 C.F.R. 4.2; resolving any
reasonable doubt regarding the degree of disability in favor of the
claimant, 38 C.F.R. 4.3; where there is a question as to which of
two evaluations apply, assigning a higher of the two, where the
disability picture more nearly approximates the criteria for the
next higher rating, 38 C.F.R. 4.7; and, evaluating functional
impairment on the basis of lack of usefulness, and the effects of
the disabilities upon the person's ordinary activity, 38 C.F.R.
4.10. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a disability is
a factual determination and generally the Board's primary focus in
such cases is upon the current severity of the disability.
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown,
6 Vet. App. 396, 402( 1994). However, in Fenderson v. West, 12 Vet.
App. 119 (1999), it was held that the rule from Francisco does not
apply where the appellant has expressed dissatisfaction with the
assignment of an initial rating following an initial award of
service connection for that disability. Rather, at the time of an
initial rating, separate ratings can be assigned for separate
periods of time based on the facts found - a practice known as
"staged" ratings. As

- 7 - 

the veteran's hemorrhoids claim is an appeal from the assignment of
an initial rating, the concept of "staged" rating is applicable.

Under Diagnostic Code 7336, mild or moderate hemorrhoids are
assigned a non-compensable evaluation. Large or thrombotic,
irreducible hemorrhoids with excessive redundant tissue evidencing
frequent recurrences, are assigned a 10 percent evaluation. A 20
percent evaluation is assigned with persistent bleeding and with
secondary anemia, or with fissures. 38 C.F.R. 4.114.

With regard to the veteran's request for an increased schedular
evaluation, the Board will only consider the factors as enumerated
in the applicable rating criteria. See Massey v. Brown, 7 Vet. App.
204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628
(1992).

In exceptional cases where the schedular evaluations are found to
be inadequate, an extraschedular evaluation commensurate with the
average earning capacity impairment due exclusively to the service-
connected disability or disabilities may be approved provided the
case presents such an exceptional or unusual disability picture
with related factors as marked interference with employment or
frequent periods of hospitalization as to render impractical the
application of the regular schedular standards. 38 C.F.R.
3.321(b)(1).

Analysis. In the instant case, the Board finds that the veteran
does not meet or nearly approximate the criteria for a compensable
rating for his hemorrhoids.

The Board finds that medical evidence tends to show that the
veteran experiences no more than mild to moderate hemorrhoids. As
noted above, the post-service treatment records do not appear to
contain any pertinent findings with respect to the veteran's
hemorrhoids. The Board acknowledges that the January 1997 VA
examiner found 4 old thrombosed hemorrhoids. However, the fact that
the examiner described these hemorrhoids as "old," and that his
diagnosis was old thrombosed external hemorrhoids "by history,"
tends to indicate that the veteran did

- 8 -

not currently have any thrombosed or large hemorrhoids. Moreover,
the fact that the examiner described these hemorrhoids as "old"
tends to show that they were not irreducible. The Board also notes
that the examiner described the internal hemorrhoids as "very
minor." Further, neither the January 1997 examination, nor the
subsequent May 2001 diabetes examination, found on rectal
evaluation that the hemorrhoids were manifest by excessive
redundant tissue, evidencing frequent recurrences, nor persistent
bleeding and with secondary anemia or fissure. In fact, the veteran
indicated that he had not experienced persistent bleeding.
Additionally, the May 2001 examiner stated that the veteran's
hemorrhoids were stable and asymptomatic. Consequently, the Board
concludes that the criteria for a compensable rating under
Diagnostic Code 7336 are not met. 38 C.F.R. 4.114.

The Board also concurs with the RO's determination that the
veteran's hemorrhoids do not warrant consideration of an
extraschedular evaluation pursuant to 38 C.F.R. 3.321(b)(1).
Nothing in the post-service medical records indicates that the
veteran has had any periods of hospitalization due to his
hemorrhoids. Further, nothing in the record suggests, nor does the
veteran allege, that his hemorrhoids have resulted in marked
interference with employment.

For the reasons stated above, the Board finds that the veteran does
not meet or nearly approximate the criteria for a compensable
rating for his hemorrhoids. In making this determination the Board
took into consideration the applicability of "staged" ratings
pursuant to Fenderson, supra, but the record does not contain any
competent medical evidence showing any distinctive periods for
which the severity of the veteran's hemorrhoids satisfied the
criteria for a compensable rating. Thus, the Board concludes that
the preponderance of the evidence is against the claim, and it must
be denied. As the preponderance of the evidence is against the
claim, the benefit of the doubt doctrine is not for application.
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v.
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

- 9 -

II. Service Connection

Service connection may be established for a disability resulting
from disease or injury incurred in or aggravated by service. 38
U.S.C.A. 1110, 1131; 38 C.F.R. 3.303. Evidence of continuity of
symptomatology from the time of service until the present is
required where the chronicity of a condition manifested during
service either has not been established or might reasonably be
questioned. 38 C.F.R. 3.303(b). Regulations also provide that
service connection may be granted for any disease diagnosed after
discharge, when all the evidence, including that pertinent to
service, establishes that the disability was incurred in service.
38 C.F.R. 3.303(d).

In the case of a claim for disability compensation, the assistance
provided to the claimant shall include providing a medical
examination or obtaining a medical opinion when such examination or
opinion is necessary to make a decision on the claim. An
examination or opinion shall be treated as being necessary to make
a decision on the claim if the evidence of record, taking into
consideration all information and lay or medical evidence
(including statements of the claimant) contains competent evidence
that the claimant has a current disability, or persistent or
recurring symptoms of disability; and indicates that the disability
or symptoms may be associated with the claimant's act of service;
but does not contain sufficient medical evidence for VA to make a
decision on the claim. See 3 of the VCAA (codified as amended at 38
U.S.C. 5103A(d) (West Supp. 2001)); 66 Fed. Reg. at 45,626-45,627,
45,631 (to be codified as amended at 38 C.F.R. 3.159(c)(4)); see
also Hickson v. West, 12 Vet. App. 247, 253 (1999) ("In order to
prevail on the issue of service connection ... there must be
medical evidence of a current disability [citation omitted];
medical or, in certain circumstances, lay evidence of in-service
incurrence or aggravation of a disease or injury; and medical
evidence of a nexus between the claimed in-service disease or
injury and the present disease or injury."); Pond v. West, 12 Vet.
App. 341, 346 (1999) ("Generally, to prove service connection, a
claimant must submit (1) medical evidence of a current disability,
(2) medical evidence, or in certain circumstances lay testimony, of
in-service

- 10 -

incurrence or aggravation of an injury or disease, and (3) medical
evidence of a nexus between the current disability and the in-
service disease or injury.").

General Background. The veteran's feet, upper and lower
extremities, genitourinary (GU) system, as well as his anus and
rectum, were all clinically evaluated as normal on his April 1967
induction examination. Nothing in his service medical records
reflects treatment for or a diagnosis of headaches, joint problems,
a left ankle or foot injury or disability, or prostate problems on
his September 1969 separation examination, the veteran's feet,
upper and lower extremities, GU system, anus and rectum, and
psychiatric condition were all clinically evaluated as normal. In
addition, the veteran indicated on his concurrent Report of Medical
History that he had not experienced frequent or severe headache;
arthritis or rheumatism; bone, joint, or other deformity; or foot
trouble.

Various post-service medical records are on file that cover a
period from 1975 to 2001, and which show treatment for a variety of
medical conditions, including hypertension and diabetes. In
pertinent part, it is noted that records dated in October 1979
state that the veteran was there to have his blood pressure
checked, and note that he had had a headache. A January 1994
diabetes check-up noted, in part, that the veteran had a history of
general fatigue, as well as a questionable history of chest pain.
Records from October 1995 show treatment for head trauma that
occurred 2 days earlier while at work. Subsequent records from
November 1996 show an assessment of prostatism by history.

The veteran underwent a VA orthopedic examination in September
1996. At this examination, he reported that he did not really have
any joint problems, but about 3 to 4 years earlier he started
feeling stiff all over and aching and hurting which usually came on
in the night time and lasted for about 30 to 40 minutes after
getting up every morning. His aching and soreness was noted as
being generalized. Further, he reported that he had a left ankle
sprain during service with recovery. Diagnoses following
examination included remote past history of left ankle s])rain with
full recovery; complaints of pain all over and stiffness, possible
degenerative

- 11 -


arthritis of the shoulders, knees, and ankles; and history of a
September 1996 fall with contusions of the upper back and neck and
a minor laceration of the occipital areas, but all these areas were
normal to examination with no evidence of an neurological
impairment. Moreover, the examiner stated that the veteran did not
have any service-connected pain problem. In an addendum, it was
noted that X-rays showed minimal calcaneal spurs; X-rays of the
ankles were normal; and the veteran had minimal spondylosis
thoracic and lumbar spines, which were normal for his age.

Records dated in January 1997 show an impression of prostatism with
good results on current medication.

The veteran also underwent a VA general medical examination later
in January 1997. At this examination, he reported that he had no
injuries during service other than a sprain of the left ankle which
had pretty much recovered. He reported that he recalled going on
sick call for his left ankle. Additionally, he had injuries not
related to service. For example, he played college football a
couple of years before entering the military, where he was knocked
around like everybody else, but could not remember a specific
injury. Moreover, he reported that he had been having soreness,
aching, and stiffness beginning about 2 to 3 years earlier, and
described the symptomatology thereof. He also reported 2 to 3 minor
motor vehicle accidents, but did not think he had any injuries
therein. He also reported falling down in late September 1996 after
slipping on the floor at work, where he hit his upper back, neck,
and the back of his head. Since that time, he had experienced
headaches, as well as pain in the low back and neck area with
numbness, staining, and itching, prickly paresthesias going down
both upper extremities. In addition, it was noted that the veteran
had been evaluated for prostate trouble, but did not think they
found anything wrong, and it was noted that there was nothing to
suggest a history of prostate cancer. On evaluation of the veteran,
it was found that his GU examination was normal, and that his
prostate was small, smooth, and nontender. Diagnoses following
examination included vascular hypertension on adequate treatment;
probable median benign prostatic hypertrophy, by history, not
palpable on examination; history of vascular headaches following a
fall while at work in late

- 12 -

September 1996, recently much improved; history of paresthesias and
numbness from the lower neck and upper shoulder area downward
bilaterally following the episode of falling in September 1996,
with neurological findings all within normal limits; and no muscle
wasting or atrophy.

X-rays of both ankles conducted in January 1997 revealed a small
calcaneal spur bilaterally. The cortical margins were intact, and
the osseous density was satisfactory. Further, the ankle mortise
was adequately preserved bilaterally, Overall impression was
minimal small inferior calcaneal spurs bilaterally, and that both
ankles were within satisfactory limits.

X-rays of the veteran's spine conducted in January 1997 resulted in
an impression of minimal spondylosis of the lower thoracic and
lower lumbar vertebrae; lumbarization of the 1st sacral segment;
but that the spine was otherwise satisfactory.

Records dated in April 1997 note that the veteran complained of
intermittent headaches over the last 1 and 1/2 years, as well as
low back and left shoulder pain. Diagnostic impressions were
headaches, low back, and shoulder pain.

Records from August and September 1997 note that the veteran was
treated for a left foot ulcer, attributed to his diabetes mellitus.

In October 1998, the veteran was treated for complaints of pain in
both great toes. Diagnostic impression was rule-out gouty
arthritis. Records dated in February 1999 note that the veteran
complained of left foot pain, and that he was status-post injury to
the left foot in 1968, with intermittent pain and swelling since
injury. Diagnostic impression was probable fracture of the left
foot, 30 years ago. Subsequent records from April 1999 note that
the veteran had a history of a left pedal injury in 1968, now
complaining of left pedal edema. It was also noted he had a history
of diabetes mellitus. Diagnostic impression was left lower
extremity pain, edema, erythema, warmth. Thereafter, records
continue to note treatment for left foot and ankle problems.

- 13 -

The record also reflects that the veteran underwent a VA diabetes
examination in May 2001, which stated, in part, that the veteran
had no headaches or dizziness. In addition, the veteran gave a
history of spraining, his left ankle in service, and in recent
years had experienced pain in the left ankle and numbness of the
left foot, for which he took Celebrex, which seemed to help. On
examination, the veteran had diminished skin temperature and
decreased sensation of the distal legs and feet. The left foot
showed advanced periarticular thickening of the left ankle, with
reduced flexion and extensions. Pulses in the left foot were 1/4
posterior tibial and dorsalis pedis. Further, there was trace edema
of the left ankle and foot. Additionally, prostate examination
showed slight enlargement with no tumors felt. Diagnoses following
examination included traumatic arthritis of the left ankle,
moderate and progressive.

Analysis. In the instant case, the Board finds that the
preponderance of the evidence is against the veteran's claims of
service connection for headaches, joint stiffness, prostatism, and
residuals of a left ankle and foot injury.

In this, and in other cases, only independent medical evidence may
be considered to support Board findings. The Board is not free to
substitute its own judgment for that of such an expert. See Colvin
v. Derwinski, 1 Vet. App. 171, 175 (1991). Nothing on file shows
that the veteran has the requisite knowledge, skill, experience,
training, or education to render a medical opinion. See Espiritu v
Derwinski, 2 Vet. App. 492, 494 (1992). Consequently, his
contentions cannot constitute competent medical evidence; he is
competent as a lay person to describe his symptomatology, but he is
not competent to diagnose a medical condition nor provide a
competent opinion as to the etiology thereof.

As an initial matter, the Board notes that the service medical
records, to include the separation examination, do not show that
the veteran was treated for headaches, joint stiffness, or
prostatism during service. Further, the medical evidence first
indicates treatment for these conditions more than 20 years after
the veteran's

- 14 -

separation from active service. Nothing in these medical records
relates the origin of these conditions to the veteran's active
service; there is no competent medical opinion that any of these
conditions were incurred in or aggravated by service. In fact, the
medical evidence reflects that the veteran's headaches are due to
his post-service work-related injury, as shown by the September
1996 VA orthopedic examination and January 1997 VA general medical
examination. The Board also notes that the January 1997 examination
tends to relate the veteran's complaints of joint stiffness to the
post-service, work-related injury as well.

With respect to the left foot and ankle claim, the Board notes
that, as with the other conditions, the service medical records do
not show any treatment during service for such an injury. Further,
at the time of his separation from service his feet and lower
extremities were clinically evaluated as normal, and he indicated
that he had not experienced foot trouble. The first medical record
to note such an injury appears to be the September 1996 VA
orthopedic examination, more than 25 years after his separation
from service. In addition, the history reported at both the
September 1996 VA orthopedic examination and the January 1997 VA
general medical examination was that this injury resolved with
treatment during service. Moreover, both physical examination and
X-ray findings at that time reflect that the left foot and ankle
were normal. Consequently, the February 1999 medical records which
diagnosed probable fracture of the left foot, 30 years ago, was
based on a factual premise not supported by the evidence of record,
and is not entitled to any probative value. See Madden v. Gober,
125 F.3d 1477 (Fed. Cir. 1997); see also Reonal v. Brown, 5 Vet.
App. 458, 460 (1993) (citing Black v. Brown, 5 Vet. App. 177 (1993)
(medical evidence was inadequate where medical opinions were
general conclusions based on history furnished by appellant and on
unsupported clinical evidence)); Swann v. Brown, 5 Vet. App. 229
(1993) (generally observing that a medical opinion premised upon an
unsubstantiated account is of no probative value, and does not
serve to verify the occurrences described). Based on the foregoing,
the Board finds that the preponderance of the evidence is against
this claim.

In summary, the veteran's service medical records, to include the
separation examination, show no treatment for headaches, joint
stiffness, prostatism, or a left

- 15 -

foot and ankle injury during service; the medical evidence first
shows treatment for these conditions more than 20 years after his
separation from service; evaluations of the left foot and ankle in
September 1996 and January 1997 were normal; there is no medical
evidence which causally relates the veteran's headaches, joint
stiffness, and/or prostatism to service; and the medical evidence
on file tends to relate his complaints of headaches and joint
stiffness to a post-service, work-related injury. Based on the
foregoing, the Board concludes that the preponderance of the
evidence is against these claims. The Board also finds that no
additional examination or opinion is warranted, because requesting
such development on the contended causal relationship at this late
date would require a clinician to review the same record as
summarized above. Under these circumstances, any opinion on whether
a disability is linked to service, would obviously be speculative.
Simply put, there is no relevant complaint, clinical finding, or
laboratory finding for a clinician to link the claimed disability
to the veteran's military service. Thus, the Board finds that no
further development is warranted. See 3 of the VCAA (codified as
amended at 38 U.S.C. 5103A(d)); see also Hickson, supra; Pond,
supra.

Since the preponderance of the evidence is against the claim, the
benefit of the doubt doctrine is not for application. See generally
Gilbert, supra; Ortiz, supra.

ORDER

Entitlement to a compensable rating for hemorrhoids is denied.

Entitlement to service connection for headaches, joint stiffness,
prostatism, mild residuals of a left foot and ankle injury is
denied.

R. F. WILLIAMS 
Member, Board of Veterans' Appeals

- 16 -

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001. See the Veterans Education and
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976
(2001). In the meanwhile, please note these important corrections
to the advice in the form:

 These changes apply to the section entitled "Appeal to the United
States Court of Appeals for Veterans Claims." (1) A "Notice of
Disagreement filed on or after November 18, 1988" is no longer
required to appeal to the Court. (2) You are no longer required to
file a copy of your Notice of Appeal with VA's General Counsel. 
 In the section entitled "Representation before VA," filing a
"Notice of Disagreement with respect to the claim on or after
November 18, 1988" is no longer a condition for an attorney-at-law
or a VA accredited agent to charge you a fee for representing you.

- 17 - 027218814      020923    1152933

DOCKET NO. 98-15 535               DATE SEP 23, 2002

On appeal from the Department of Veterans Affairs Regional Office
in Roanoke, Virginia

THE ISSUE

Entitlement to an increased evaluation in excess of 30 percent for
post traumatic stress disorder (PTSD).

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel

INTRODUCTION

The veteran had active duty from January 1970 to September 1971. He
served in the Republic of Vietnam for almost one year and his
awards and decorations include the Combat Infantryman's Badge. This
matter comes to the Board of Veterans' Appeals (Board) from an
April 1998 rating decision of the Department of Veterans Affairs
(VA) Regional Office (RO) in Roanoke, Virginia. In that rating
decision the RO continued a 30 percent disability evaluation for
PTSD.

The veteran's appeal was previously before the Board in September
1999, at which time it was remanded to the RO for additional
development and re-adjudication. The requested development has been
completed to the extent possible and the case has been returned to
the Board.

In October 1999 the veteran filed an Application for Increased
Compensation Based on Unemployability. That claim is not currently
before the Board.

FINDINGS OF FACT

1. VA's duty to notify and assist the veteran has been satisfied
and all evidence necessary for an equitable disposition of this
appeal has been obtained.

2. The veteran's PTSD is manifested by symptoms such as: depressed
mood, anxiety, suspiciousness, and chronic sleep impairment, with
a current GAF of 55 resulting in occupational and social impairment
with occasional decrease in work efficiency and intermittent
periods of inability to perform tasks.

2 -

CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for PTSD
have not been met. 38 U.S.C.A. 1155, 5107 (West 1991 and Supp.
2001); 38 C.F.R. 3.321(b)(1), 4.1, 4.7, 4.130, Diagnostic Code 9411
(2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In October 1996 service connection was granted for PTSD and an
evaluation of 30 percent was assigned effective May 24, 1996. In
May 1998 the veteran filed a claim for an increased rating.

In March 1998 the veteran underwent a routine VA compensation
examination for PTSD. It was noted in the examination report that
the claims file was reviewed and that the veteran was single and
lived with his fifteen-year old son. He had been unemployed since
October 1996. He complained of middle insomnia and reported that he
slept about five to six hours a night. His chief complaints were
noted to be nightmares, nervousness and having to avoid crowds. He
reported feeling nervous, tense and restless a lot. He reported
having intrusive, distressing thoughts and recollections of his war
experiences two to three days a week. Loud noises and bright lights
reminded him of his war experiences and caused him to be upset. He
reported exaggerated startle responses to unexpected loud noises.
He stated that he felt depressed about three times a week and that
it lasted about two to three hours each time. He reported feelings
of hopelessness at times and limited energy. The examiner noted
that the veteran had physical problems that could play a
"significant role" in his energy level. The veteran denied crying
spells, suicidal and homicidal ideations, violent behavior towards
others, hallucinations, delusions and loss of interest. He enjoyed
hunting, fishing, basketball, and football. It was noted that he
did not report any panic attacks, obsessive rituals or flashback
experiences. He complained of middle insomnia, reporting that he
slept about five to six hours a

3 - 

night. He stated that he was generally suspicious and distrustful
of others. At times he thought he heard noises outside the house or
felt like he was being followed. He had some close friends and
liked to be with other people for a significant amount of the time.
He was uncomfortable around crowds, but was at ease with one to two
people at a time. He was taking medication for his psychiatric
disorder and reportedly was receiving counseling.

On examination, the veteran's dress, grooming and hygiene were
noted to be good. He was alert and fully oriented. His behavior was
appropriate, cooperative and responsive. His mood was anxious. He
appeared to be tense and restless. His speech was clear, relevant
and logical. His affect was appropriate and normal in range, and
his psychomotor activity was within normal limits. There were no
psychotic abnormalities of perception, thinking or thought content.
His insight was fair. His recent memory was mildly impaired; but
his immediate and remote memories were intact. His concentration
was adequate, and abstract thinking and judgment were intact. The
diagnosis was PTSD.

Based upon the March 1998 VA examination findings the RO determined
that the evaluation of PTSD would continue at 30 percent. The
veteran was notified of the RO's decision in June 1998. He timely
filed notice of disagreement with the RO's determination.

A Travel Board hearing was held in May 1999. The veteran testified
that currently he was not receiving treatment for PTSD because the
"92 program" at VA Medical Center (MC) did not have an opening for
him, and that his psychiatrist at VAMC had tried to get him into
that program. Hearing Transcript (Tr.), pp. 2-3. He testified that
he had all kinds of attacks at night, including panic attacks and
flashbacks every night. He stated that he was up all night with
things of Vietnam on his mind, which had really bothered him. He
also testified that he was unemployed due to his PTSD and had
stopped working in 1992. Prior to his unemployment, he was a truck
driver. Tr., p.3. He and his wife had been separated since 1985. He
reported that his wife stated that he had had nightmares with
constant screaming and hollering at night and waking up and that
she could not take

4 -

the pressure. He indicated that he did not have any friends because
he disliked being around a lot of people and liked being isolated.
Tr., pp. 3-4. He reported having flashbacks and nightmares every
night of the things he had done and had seen in Vietnam. Tr., pp.
4-5. He stated that he had about three or four hours of restful
slept at night. Tr., p. 5. He stated that he received outpatient
treatment every six months and that at his last appointment
stronger medication was prescribed to help him sleep at night. Tr.,
p. 10. He stated that he was receiving Social Security disability
benefits based on a hip disability and that his hip problems played
a role when he stopped working. Tr., pp. 8, 11. He indicated that
PTSD had affected his ability to work because he could not go out
in the daytime and be around a lot of people and noise because they
frightened him; reportedly he would get nervous and did not know
what might happen. Tr., p. 20. He also stated that his memory was
getting worse. Tr., p. 22.

A VA PTSD examination was conducted in August 1999. The examination
report reflects that the veteran was single and lived alone. He was
unemployed and reported having last worked in 1986 or 1987 due to
a hip replacement and PTSD. He complained of nightmares and
irritability. He further complained that he could not stand to be
around a lot of people, did not have much patience, and did not get
enough sleep. He indicated that he felt anxious four to six hours
a day. He did not report any panic attacks or obsessional rituals.
He reported he had intrusive, distressing thoughts and
recollections of his war experiences about three to four times per
week. He stated that crowds, hunting, loud noises and light flashes
reminded him of his war experiences and would upset him'. He
reported exaggerated startle responses to unexpected loud noises.
He stated that he felt "a little bit" depressed. He sometimes had
crying spells and suicidal thoughts once in a while. He denied any
history of attempts to harm himself and did not feel chronically
hopeless. His energy was variable. He reported reduced interest and
that he mainly watched television. He complained of initial and
middle insomnia but reported often getting about six or seven hours
of sleep at night. He claimed to have nightmares about three times
a week. He reported excessive irritability but denied homicidal
ideation and violent behavior. His impulse control appeared
adequate. Hallucinations and delusions were denied. He reported
being generally

5 -

suspicious and distrustful of others, as well as hypervigilant. He
had a few friends and liked to be with one or two friends at a
time. He was taking bupropion and trazodone. He had not received
any counseling but reportedly was on the waiting list for the
inpatient PTSD program at the, Salem VAMC.

On examination, the veteran was noted to be adequately dressed and
groomed. He was alert and oriented. His behavior was appropriate
and cooperative. He was talkative and his mood was anxious. He
appeared to be tense and restless and showed concentration
difficulties. His speech was clear, relevant and logical. His
affect was appropriate and normal in range. His psychomotor
activity was within normal limits. He did not appear to be
psychotic in any way. His insight was fair and his memory was
intact. His concentration was moderately impaired and his fund of
general information, abstract thinking and judgment were intact.
His diagnosis was PTSD.

In November 1999 the RO received a copy of the report of a
psychiatric evaluation by T. Sarvay, M.D., dated in February 1996.
Dr. Sarvay saw the veteran at the request of the veteran's
attorney, who represented him in matters involving the Social
Security Administration. It was noted that no medical records were
available at the time of the evaluation. The veteran provided the
history of his PTSD. He stated that he had experienced periodic
symptoms of PTSD, such as periodic nightmares and occasional
"flashbacks." He stated that until the past two years such symptoms
had been very episodic and had not significantly intruded into his
general life experience. He indicated that his PTSD symptoms had
become progressively more severe since he had become physically
disabled because of problems with his hip. He had had complete hip
replacement surgery in 1994 and had been physically limited since
that time. He had been awakened nightly secondary to vivid
nightmares about experiences in Vietnam and would wake up in a cold
sweat. He frequently dreamed that he saw people being blown up,
flashing lights and he would visualize various body parts. He also
experienced frequent flashbacks of experiences in Vietnam
throughout the day, including witnessing a friend's legs being
blown off as well as the killings he had performed. He expressed
intense feelings of guilt over his conduct during the war in regard
to

6 -

taking the lives of others. He reported that during the past two
years he experienced a markedly exaggerated startle response,
constantly looked out windows at night and feared that someone or
something would come after him. He stated that in the evening he
found himself constantly reliving the war in his mind. He slept one
to two hours at a time and woke up "to check for the enemy."
Certain programs on television reportedly would trigger intense
flashbacks and he stated that he did not want to be around people
because the noise of even small groups of people talking, would
trigger flashbacks. He expressed feelings of helplessness and
hopelessness. He described marked subjective feelings of depression
and a marked increase in irritability. He stated that he would blow
up over nothing. He denied suicidal ideations. He would visit with
a few friends about twice a month for no more than an hour at a
time.

On examination the veteran was cooperative, coherent, lucid and
oriented in all three spheres. His affect was flattened and his
mood depressed, tense and hypervigilant. His remote memory was
intact. He reported difficulties with recent memory. However, he
was able to recall what he had for dinner the evening prior. He
recalled that he watched television the previous evening but had no
recall of what he had watched. His judgment was grossly intact. The
Axis I diagnoses were PTSD; major depressive disorder, single
episode; and alcohol abuse, episodic, by history, in remission. His
Global Assessment of Functioning (GAF) score was 50.

A November 1999 report from a former employer indicates that the
veteran last worked in June 1.994; that he worked 40 plus hours a
week; that he had been a clamp operator; and that he had been paid
short term disability for 26 weeks and terminated at in July 1995.

In January 2000 the RO requested the veteran's complete medical
records from the Salem VAMC for the period of 1997 to date. The
records do not reflect relevant entries except for one by a
psychology technician that mentions that Zyban had been prescribed.

7 -

A VA examination was conducted in May 2000. It was noted that the
claims file and the September 1999 Board remand were reviewed. The
veteran reported that he was separated from his wife and he lived
alone. He had been unemployed since 1994 following a total right
hip replacement.  It was noted that PTSD did not appear to be a
major factor in his unemployment. The veteran chief complaints were
noted to be nightmares, hating to be around a lot of people,
nervousness and irritability, having to shop at night to avoid
people, and having a hard time sleeping. He reported feeling
anxious six to twelve hours a day. According to the examiner, the
veteran did not report any anxiety episodes that met the criteria
for a panic attack. Nor did he report obsessional rituals. The
veteran indicated that he had intrusive, distressing thoughts and
recollections of his war experiences three or four times a week. He
stated that crowds and loud noises reminded him of his war
experiences and would upset him. He reported exaggerated startle
responses to unexpected loud noises. He stated that he felt
depressed every day and had crying spells. He sometimes had
suicidal thoughts but not very often. He denied any history of
attempts to harm himself and also denied hopeless feelings, lack of
energy due to depression or loss of interests. He indicated that he
liked to fish, hunt and travel. He stated that he could not do
these things due to his physical problems, but he would enjoy them
if he could. He would spend time riding to town to eat breakfast,
watched television and cleaned the house. He complained of initial
and middle insomnia and reported sleeping only about four to five
hours a night, off and on. He had nightmares about three times a
week. He reported irritability and homicidal ideation, stating that
he tried to avoid people because he did not know what he might do
to them if he stayed around them. He stated that a few months
earlier he had had a shoving match with a friend who had accused
him of pushing and talking back to him, which the veteran denied.
The examiner noted that the veteran did not report any unprovoked
irritability with periods of violence. The veteran indicated that
he could be around a few people at a time but could not stand
crowds and that he had a friend with whom he talked frequently
although he currently preferred to be alone most of the time. He
denied hallucinations and delusions. He reported flashback
experiences. He reported that he was taking the medication,
trazodone and had not received any counseling.

8 -

Objective findings were that the veteran's dress, grooming and
hygiene were adequate. He was alert and oriented. His behavior was
appropriate, cooperative and responsive. His mood was anxious and
depressed. He appeared to be tense and overtly restless. He did not
seem to be acutely depressed. His affect was appropriate and normal
in range. His psychomotor activity was within normal limits. There
were no psychotic abnormalities noted. His insight was fair, memory
was intact and concentration was adequate. His fund of general
information, abstract thinking and judgment were intact. The
examiner noted that the following PTSD-related symptoms were
present when he examined the veteran: depressed mood, anxiety,
suspiciousness, chronic sleep impairment, difficulty in
establishing and maintaining effective work and social
relationships and suicidal ideation. The Axis I diagnosis was PTSD.
The GAF for PTSD was 55 which was noted to be indicative of
moderate difficulty with social and occupational functioning, for
example, few friends, conflicts with peers.

Pursuant to the Board's September 1999 remand, the RO requested and
obtained the veteran's Social Security Administration (SSA)
records. In SSA Form 3441-F6 signed by the veteran in March 1995 he
reported that he had multiple joint problems that resulted in pain
and significant physical limitations, that he was currently having
flashbacks of Vietnam experiences "twice every night," and that he
had PTSD and was depressed.

In a decision of July 1996 by an administrative law judge it was
determined that the veteran had severe impairments of a right hip
replacement, PTSD, obesity, gout and hypertension, and that he had
been "under a disability" since May 1, 1994. In a July 1996
psychiatric review form, it was noted that the veteran did not have
generalized persistent anxiety, a persistent irrational fear,
recurrent severe panic attacks, recurrent obsessions or
compulsions, or other anxiety related manifestation other than
recurrent and intrusive recollections of traumatic experiences
which he did have.

In a SSA form dated in January 2000 a medical doctor noted that the
veteran's primary and secondary diagnoses were osteoarthritis and
obesity, respectively

9 -

Also received form SSA is the report of a January 2001 emergency
medicine report in which the veteran was noted to complain of
trouble sleeping. He indicated that he would sleep for two to three
hours, wake up and then go back to sleep for a few hours. It was
noted that he had some daytime insomnia too and that this problem
had been going on for two to three years. Another medical condition
was a hip replacement. He was noted to answer questions
appropriately and to relate to the examiner. On brief mental status
examination, he was alert and oriented. His behavior was
appropriate and cooperation was adequate. Thought and idea content
were within normal limits. Memory was intact for recent and remote
events. The final diagnoses were probable sleep apnea total hip
replacement and obesity.

Legal Criteria

Disability evaluations are determined by the application of the VA
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part
4. The percentage ratings contained in the Rating Schedule
represent, as far as can be practicably determined, the average
impairment in earning capacity resulting from diseases and injuries
incurred or aggravated during military service and their residual
conditions in civil occupations. 38 U.S.C.A. 1155 (West 1991); 38
C.F.R. 4.1 (2001).

Where entitlement to compensation has already been established, and
an increase in the disability rating is at issue, it is the present
level of disability, which is of primary concern. Francisco v.
Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations shall be
applied, the higher evaluation will be assigned if the disability
picture more nearly approximates the criteria required for that
rating. Otherwise, the lower rating will be assigned. 38 C.F.R.
4.7. All benefit of the doubt will be resolved in the veteran's
favor. 38 C.F.R. 4.3 (2001).

10 -

Under 38 C.F.R. 4.130, Diagnostic Code 9411, a 30 percent
evaluation is warranted for occupational and social impairment with
occasional decrease in work efficiency and intermittent periods of
inability to perform occupational tasks (although generally
functioning satisfactorily, with routine behavior, self-care, and
normal conversation), due to such symptoms as: depressed mood,
anxiety, suspiciousness, panic attacks (weekly or less often),
chronic sleep impairment, and mild memory loss (such as forgetting
names, directions, recent events).

A 50 percent disability evaluation encompasses PTSD manifested by
occupational and social impairment with reduced reliability and
productivity due to such symptoms as: flattened affect;
circumstantial, circumlocutory, or stereotyped speech; panic
attacks more than once a week; difficulty in understanding complex
commands; impairment of short- and long-term memory (e.g. retention
of only highly learned material, forgetting to complete tasks);
impaired judgment; impaired abstract thinking; disturbances of
motivation and mood; difficulty in establishing and maintaining
effective work and social relationships).

A 70 percent evaluation is warranted for the veteran's disability
where there is occupational and social impairment, with
deficiencies in most areas, such as work, school, family relations,
judgment, thinking, or mood, due to such symptoms as: suicidal
ideation; obsessional rituals which interfere with routine
activities; speech intermittently illogical, obscure, or
irrelevant; near-continuous panic or depression affecting the
ability to function independently, appropriately and effectively;
impaired impulse control (such as unprovoked irritability with
periods of violence); spatial disorientation; neglect of personal
appearance and hygiene; difficulty in adapting to stressful
circumstance s (including work or work-like setting); inability to
establish and maintain effective relationships.

A 100 percent evaluation is warranted for the veteran's disability
where there is total occupational and social impairment, due to
such symptoms as: gross impairment in thought processes or
communication; persistent delusions or hallucinations; gross
inappropriate behavior; persistent danger of hurting self or
others; intermittent inability to perform activities of daily
living (including maintenance of minimal

personal hygiene); disorientation to time or place; memory loss for
names of close relatives, own occupation or own name. 38 C.F.R.
4.130, Diagnostic Code 9411 (2001).

The Rating Schedule also provides that when evaluating a mental
disorder, the frequency, severity, and duration of psychiatric
symptoms, the length of remissions, and the veteran's capacity for
adjustment during periods of remission shall be considered and the
evaluation shall be based on all the evidence of record that bears
on occupational and social impairment rather than solely on the
examiner's assessment of the level of disability at the moment of
the examination. The evaluation also must consider the extent of
social impairment, but shall not be assigned solely on the basis of
social impairment. When a single disability has been diagnosed both
as a physical condition and as a mental disorder, the rating agency
shall evaluate it using a diagnostic code, which represents the
dominant (more disabling) aspect of the condition. 38 C.F.R. 4.126
(2001).

Ratings shall be based as far as practicable, upon the average
impairments of earning capacity with the additional proviso that
the Secretary shall from time to time readjust this schedule of
ratings in accordance with experience. To accord justice,
therefore, to the exceptional case where the schedular evaluations
are found to be inadequate, the Under Secretary for Benefits or the
Director, Compensation and Pension Service, upon field station
submission, is authorized to approve on the basis of the criteria
set forth in this paragraph an extra-schedular evaluation
commensurate with the average earning capacity impairment due
exclusively to the service-connected disability or disabilities.
The governing norm in these cases is: A finding that the case
presents such an exceptional or unusual disability picture with
such related factors as marked interference with employment or
frequent periods of hospitalization as to render impractical the
application of the regular schedular standards. 38 C.F.R.
3.321(b)(1) (2001).

The Secretary shall consider all information and lay and medical
evidence of record in a case before the Secretary with respect to
benefits under laws administered by the Secretary. When there is an
approximate balance of positive and negative

- 12 -

evidence regarding any issue material to the determination of a
matter, the Secretary shall give the benefit of the doubt to the
claimant. 38 U.S.C.A. 5107 (West Supp. 2001).

Analysis

On November 9, 2000, the President signed into law the Veterans
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114
Stat. 2096 (2000). 38 U.S.C.A. 5100 et seq. (West Supp. 2001). This
change in the law is applicable to all claims filed on or after the
date of enactment of the VCAA, or filed before the date of
enactment and not yet final as of that date. VCAA, Pub. L. No. 106-
475, 7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. 5107 note
(Effective and Applicability Provisions); see generally Holliday v.
Principi, 14 Vet. App. 280 (2001); see also Karnas v. Derwinski, 1
Vet. App. 308 (1991). In addition, VA has recently published new
regulations, which were created for the purpose of implementing
many of the provisions of the VCAA. See 66 Fed. Reg. 45,620 (Aug.
29, 2001) (to be codified as amended at 38 C.F.R. 3.102, 3.156(a),
3.159, and 3.326(a)). These new regulations, which in pertinent
part are effective as of the date of enactment of the VCAA,
interpret and implement the mandates of the statute, "and do not
provide any rights other than those provided by the VCAA." 66 Fed.
Reg. 45,629.

In this case, the RO has considered and advised the veteran of the
applicable provisions of the VCAA (in the supplemental statement of
the case of July 2001). The Board is satisfied that as a result of
the September 1999 remand all relevant facts have been adequately
developed to the extent possible. Further, the Board is satisfied
that the duty to notify and the duty assist under the new law has
been met.

The duty to notify has been satisfied as the veteran has been
provided with notice of what is required to substantiate his claim.
In September 1999 he was advised of the evidence to submit to
support his claim. By virtue of the statement of the case (SOC) and
supplement SOC issued during the pendency of the appeal, the
veteran was given notice of the information and evidence necessary
to substantiate his

13 -

claim. Furthermore, the RO has provided the specific laws and
regulations pertaining to the claim for increased compensation
benefits for PTSD. In light of the above, the Board finds that the
duty to notify has been sufficiently complied with in this case.

The duty to assist also has been satisfied. The veteran was
provided VA examinations in March 1998, August 1999 and May 2000 in
connection with his claim for increased compensation benefits for
his service-connected PTSD. Additionally, the RO obtained VA
medical records mentioned by the veteran and the veteran's SSA
records. The RO also contacted the veteran's last known employer
and obtained information as to termination of employment. The Board
is unaware of any additional evidence that has not already been
requested and/or obtained that is pertinent to the veteran's
appeal.

Having determined that the duty to notify and assist has been
satisfied, the Board turns to an evaluation of the veteran's claim
on the merits.

In order to warrant the next higher disability evaluation of 50
percent under Diagnostic Code 9411 the evidence must show that PTSD
is manifested by occupational and social impairment with reduced
reliability and productivity. due to such symptoms as: flattened
affect; circumstantial, circumlocutory, or stereotyped speech;
panic attacks more than once a week; difficulty in understanding
complex commands; impairment of short- and long-term memory;
impaired judgment; impaired abstract thinking; disturbances of
motivation and mood; difficulty in establishing and maintaining
effective work and social relationships. In this case, the
veteran's present level of disability from his PTSD is best shown
in the VA examination report of May 2000. See Francisco, supra.

Although on occasion the veteran has claimed that he has panic
attacks, the weight of the medical evidence indicates that he does
not and the May 2000 VA examiner noted that the veteran had not
reported any anxiety episodes that met the criteria for a panic
attack. Thus, this psychiatric symptom, which is among those for a
30 percent rating ag well as higher ratings, has not been
demonstrated. Additionally,

14 -

there is no evidence that the veteran manifests circumstantial,
circumlocutory or stereotyped speech. On VA examinations in March
1998 and August 1999 his speech was noted to be clear, relevant and
logical. On the May 2000 examination there were no comments
regarding the veteran's speech, but the examiner noted that the
symptoms listed in the rating criteria were noted in the Board
remand and that the symptoms not specifically noted as present were
not. Thus, there is a basis for concluding that on the May 2000
examination the veteran did not manifest circumstantial,
circumlocutory or stereotyped speech. On various occasions it has
also been noted that the veteran does not experience obsessional
rituals that interfere with his routine activities and none of the
medical evidence reflects such a symptom.

To the extent that the veteran may experience any memory impairment
the evidence does not show that it results in retention of only
highly learned material or that he forgets to complete tasks. Mild
memory loss is among the symptoms warranting a 30 percent rating.
Additionally, the evidence does not show that PTSD is manifested by
difficulty understanding complex commands, impaired judgment or
impaired abstract thinking and, except for the report by Dr.
Sarvay, flattened affect has not been noted. In fact, at the time
of the subsequent May 2000 VA examination the veterans' affect was
found to be appropriate and his abstract thinking and judgment were
intact.

The evidence indicates that the veteran's non-service connected hip
disability and its resultant physical limitations may be linked to
some worsening of the veteran's psychiatric state. In the 1996
psychiatric evaluation with Dr. Sarvay, the veteran indicated that
while he had had periodic symptoms of PTSD since service, his PTSD
symptoms had been very episodic prior to his hip problem and had
not significantly intruded into his general life experience.
Additionally, the evidence show that the veteran's unemployment is
due primarily to his hip disability, and in a recent SSA record, a
physician noted that osteoarthritis and obesity were the primary
and secondary diagnoses in the veteran's case.

15 -

As noted above, at the time of the May 2000 VA PTSD examination,
the examiner was presented with the various rating criteria for
psychiatric disorders and asked to indicate those present in the
veteran's case due to PTSD. The examiner stated that the symptoms
present were depressed mood,. anxiety, suspiciousness, sleep
impairment, suicidal ideation and difficulty in establishing and
maintaining effective work and social relationship, and that all of
the other manifestations for rating psychiatric disorders were
absent. Since anxiety, depressed mood, sleep impairment, and
suspiciousness are among the symptoms required for a 30 percent
rating, the notation of difficulty in establishing and maintaining
effective work and social relationships is not sufficient to
approximate the criteria for 50 percent under Diagnostic Code 9411.
The GAF of 55 assigned on the latest examination reflects moderate
symptoms (e.g., flat affect and circumstantial speech, occasional
panic attacks) or moderate difficulty in social, occupational and
school functioning (e.g., few friends, conflicts with peers, or co-
workers). See 38 C.F.R. 4.125 [incorporating the American
Psychiatric Association's Diagnostic and Statistical Manual of
Mental Disorders (DSM) IV]; Carpenter v. Brown, 8 Vet. App. 240
(1995). Although Dr. Sarvay had assigned a GAF of 50, that was in
1996 and it would have included impairment from non-service-
connected major depressive disorder diagnosed at that time by Dr.
Sarvay. Thus, the GAF of 55 assessed in May 2000 is more reflective
of the current level of functioning and is limited to PTSD.

In view of the above discussion it is concluded that the veteran's
reported symptomatology is productive of occupational and social
impairment with occasional decrease in work efficiency and
intermittent periods of inability to perform occupational task and
thus more closely approximates the criteria for a 30 percent
evaluation under Diagnostic Code 9411.

For the foregoing reasons, the Board finds that the preponderance
of the evidence is against the claim and that symptomatology of
PTSD more nearly approximates the criteria for the 30 percent
rating currently assigned. 38 C.F.R. 4.7 (2001).

- 16 -

Additional Consideration

With respect to this claim, the Board observes that in light of
Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not have
jurisdiction to assign an extraschedular rating under 38 C.F.R.
3.321(b)(1) in the first instance. The Board, however, is still
obligated to seek all issues that are reasonably raised from a
liberal reading of documents or testimony of record and to identify
all pertinent theories of entitlement to a benefit under the law or
regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court clarified
that it did not read the regulation as precluding the Board from
affirming an RO's conclusion that a claim does not meet the
criteria for submission pursuant to 38 C.F.R. 3.321(b)(1), or from
reaching such conclusion on its own. In the veteran's case at hand,
the RO considered the provisions of 38 C.F.R. 3.321(b)(1) but did
not find that an extraschedular rating was indicated.

In the unusual case where the schedular evaluations are found to be
inadequate, an extraschedular evaluation may be assigned
commensurate with impairment in the average earning capacity due
exclusively to the service-connected disability or disabilities.
The governing norm in these exceptional cases is: A finding that
the case presents such an exceptional or unusual disability picture
with such related factors as marked interference with employment or
frequent periods of hospitalization as to render impractical the
application of the regular schedular standards. 38 C.F.R.
3.321(b)(1).

The evidence, including that from SSA, indicates that the veteran's
primary employment handicap is his hip disability. PTSD has not
required frequent periods of hospitalization and there is no
evidence that as of May 2000 he had ever been hospitalized for
PTSD. Nor is PTSD shown to have markedly interfered with the
veteran's employment when his hip and other physical disabilities
permitted him to work. Thus, it is concluded that PTSD does not
present an unusual or exceptional disability picture as to warrant
referral of his case for consideration of extraschedular evaluation
under the provisions of 38 C.F.R. 3.321(b)(1).

- 17 -

The Board has considered all pertinent sections of 38 C.F.R., Parts
3 and 4 as required by the Court in Schafrath, supra, but. finds no
other provision upon which to assign an increased evaluation. 

ORDER 

Entitlement to an evaluation of in excess of 30 percent for PTSD is
denied.

JANE E. SHARP 
Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001. See the Veterans Education and
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976
(2001). In the meanwhile, please note these important corrections
to the advice in the form:

o These changes apply to the section entitled "Appeal to the United
States Court of Appeals for Veterans Claims." (1) A "Notice of
Disagreement filed on or after November 18, 1988" is no longer
required to appeal to the Court. (2) You are no longer required to
file a copy of your Notice of Appeal with VA's General Counsel. o 
In the section entitled "Representation before VA," filing a
"Notice of Disagreement with respect to the claim on or after
November 18, 1988" is no longer a condition for an attorney-at-law
or a VA accredited agent to charge you a fee for representing you.

18 - 



